UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): November 14, 2011 GREEKTOWN SUPERHOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 000-53921 27-2216916 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 555 East Lafayette, Detroit, Michigan 48226 (Address of Principal Executive Offices) (Zip Code) (313) 223-2999 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION This current report on Form 8-K is being furnished to disclose the press release issued by the Registrant on November14, 2011. The purpose of the press release, furnished as Exhibit 99.1, was to announce the Registrant’s results of operations for the third quarter of 2011. The information in this Form 8-K and Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section18 of the Securities Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. ITEM9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits: 99.1Press release of the Registrant, dated November 14, 2011, announcing financial results for the quarter ended September 30, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:November 14, 2011 GREEKTOWN SUPERHOLDINGS, INC. By: /s/ Michael Puggi Name: Michael Puggi Title: President, Chief Executive Officer
